DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-10 are present for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1-7 & 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miura et al (US 2018/0130739).
	Claims 1 & 10, Miura et al (see Fig. 1 & 4) clearly shows an integrated circuit structure, comprising:
a pad region (or dash box/lines 51, Fig. 4) comprising a plurality of signal pads (DQ0-DQ7, VSS, VDDQ, DM, etc.) arranged along a target direction (or the horizontal direction, see arrow 57b); and a circuit region (peripheral pads 60, 55a-55d, 60”, etc.) arranged on one side (or below) of the pad region, the circuit region comprising a plurality of input/output circuit modules (through via pads) arranged along the target wherein a size of the circuit region along the target direction (57b) is also seen/shown as smaller than that of the pad region along the target direction. See below illustration. 
[AltContent: textbox (Pad region with larger size)]
[AltContent: textbox (Circuit region with smaller size )][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    637
    1170
    media_image1.png
    Greyscale

	Claim 2, Fig. 4 shows the signal pad region (51) also include the first differential data strobe pad (DQS_t) and a second differential data strobe pad (DQS_c), a data mask pad (DM) located in middle area or region 51, and a plurality of data I/O pads (DQ0 to DQ7), etc.

	Claim 4, the first & second pad subregions can be shown by further visualize or divide the pad region 51 into two halves with equal data pads (DQ0-DQ7, VDDQ, VSS, etc.) on both sides of the middle pad area (containing pads DQS_t, DQS_c, VSS, VDDQ, DM) as well-known to a skilled person in this art, see below:
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First subregion)][AltContent: textbox (Second subregion)][AltContent: textbox (Middle area)][AltContent: arrow][AltContent: arrow]
[AltContent: arrow]
    PNG
    media_image2.png
    186
    1184
    media_image2.png
    Greyscale


	Claim 5, Fig. 5A, 5B & 6 shows the internal circuit structure of the circuit modules through via 55a & 55b (of the circuit region shown in Fig. 4 above), para [0026-0034] describes the DQ I/O circuit 60 corresponding to data pads DQ0-DQ7, the DQS circuit 60’ for generating the strobe pads DQS, and the DM circuit module 60’’ (Fig. 4) for the data mask pads, and/or other circuit I/O modules as well, etc. See detail discussions.
	Claim 6, Fig. 4 shows, the circuit region (60, 55a-55b, 55c=-55d, 60’, & 60”) also could be similarly visualized or similarly divided into both subregions (1st & 2nd), see the line by line (56 & 100, Fig. 4) with its corresponding pad region 51 above, thus with their equal & corresponding pads, and the divided number being half (1/2) of total number of I/O circuit modules (or pads) on either sides of either regions, as inherent to a skilled person in this art.
st & 2nd data differential pads) as well.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, respectively, of copending Application No. 17/243,461 (same assignee/inventor).
Although the claims at issue are not identical, they are not patentably distinct from each other because the two co-pending applications recite identical elements and operations, either claim by claim or line by line seen as compared, except that certain terms which are not differentiate two applications such as a first circuit vs a circuit, signal input circuit module vs input/output circuit module, which they are also carry similar meaning to oen skilled in this art as well.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827